                                    UNITED States district Court
                                   NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION


United States of America,                                 CaseNo.CR                           C(Z-G>"A
                Plaintiff,                                STIPULATED ORDER EmmDING TIME
                   V.                                      IJNDER THE SPEEDY tSaI |£:Tg
                                                                                      OCT 122018
             Defendant.
                                                                                   clerk

For the reasons stated by the parties on the record on WCA- l^— , 2018, the Court exc
under the Speedy Trial Act from     Qc-t          , 2018 to             S"       2018 and finds that the
ends ofjustice served by the continuance outweigh the best interest ofthe public and the defendant in a
speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The Court makes this finding and bases this contmuance on
the following factor(s);

       Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
     . See 18 U.S.C. § 3161(h)(7)(B)(i).

       The case is so unusual or so complex, due to [check applicable reasons]          the number of
       defendants,          the nature of the prosecution, or       the existence of novel questions of fact
       or law, that it is imreasonable to expect adequate preparation for pretrial proceedings or the trial
       itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

       Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
       taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
        ounsel's other scheduled case conunitments, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant the reasonable time
       necessary for effective preparation, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

         ITIS SO ORDERED.

DATED:     iV
                l^{({
                                                          JOSEPHCySPERO
                                                          Chief-^f^strate Judge

STIPULATED:                                                                       2Ss
                 Attorney for Defendant                          ;ant United Stat^&Att^mey
